Exhibit 10.1

May 31, 2011

Michael Lunsford

c/o RealNetworks, Inc.

2601 Elliott Avenue

Seattle, WA 98121

Dear Michael,

The purpose of this letter is to communicate the modification of your notice and
severance terms as you continue to fill the role of interim Chief Executive
Officer. Your salary, job duties and participation in our annual Executive MBO
program will remain the same. In addition, this letter sets forth the terms of
your bonus arrangement for serving as Real’s interim Chief Executive Officer.

Notice and Severance Terms:

The notice and severance terms set forth in this letter supersede any and all
provisions you may have previously received from Real (other than in your Change
in Control and Severance Agreement).

In the event that Real terminates your employment without “cause” (as defined in
Exhibit A), and in consideration for your signing and not revoking a customary
separation and release agreement to be provided by Real, Real will provide you
with (a) a lump sum payment equal to 21 months of your then current base salary
on the payment terms set forth in this letter, and (b) Real-paid COBRA health
care coverage (assuming you elect COBRA) for a period not to exceed 12 months
from your termination date.

Prior to August 1, 2011, you agree that prior to voluntarily terminating your
employment for any reason, you will provide Real with six (6) months’ notice.
After receipt of such notice Real may, at its election, direct you to continue
your work for Real for up to six (6) months at your then-current base salary. In
consideration for fulfilling the foregoing notice provision and for signing and
not revoking a separation and release agreement, Real will pay you a lump sum
payment equal to six (6) months of your then current base salary. Effective
August 1, 2011, you agree that



--------------------------------------------------------------------------------

you will provide Real with 90 days notice prior to voluntarily terminating your
employment for any reason. In consideration for fulfilling the foregoing notice
provision and for signing and not revoking a separation and release agreement,
Real will pay you a lump sum payment equal to twelve (12) months of your then
current base salary.

Any severance payments and benefits (other than COBRA reimbursements which will
be made as incurred) will be made to you as soon as administratively practicable
following your termination of employment but subject to Exhibit A, which
contains important additional details regarding the timing of payment (including
rules to help avoid your being subject to additional taxes under section 409A of
the Internal Revenue Code).

Interim CEO Bonus:

Real will pay you a semi-annual cash bonus in the amount of $175,000 for each
six-month period in which you serve as Real’s interim CEO commencing March 31,
2011. The first semi-annual bonus will be paid in full with your payroll check
on September 30, 2011, if you are still serving as interim CEO as of such date,
or within two weeks of any such earlier date that you cease serving as interim
CEO. Any subsequent semi-annual bonuses will be paid at the end of each
subsequent six-month period or prorated based on the number of full months you
serve as interim CEO during the applicable six-month period and paid within two
weeks of the date you cease serving as interim CEO. For example, if you no
longer serve as interim CEO as of November 10, 2011, you will be paid $29,167 by
November 24, 2011.

In the space provided below, please confirm your agreement to the terms of this
letter, including the terms in the attached Exhibit A.

The provisions of your original offer letter and your related confidentiality
and non-competition agreement shall continue to be in effect, except as
specifically modified in this letter.



--------------------------------------------------------------------------------

Thank you for your ongoing contributions and commitment to RealNetworks. We look
forward to your continued success!

Sincerely,

/s/ Janice Roberts

Janice Roberts

Compensation Committee Chair

ACCEPTED AND AGREED:

By /s/ Michael Lunsford

Date 06/01/11



--------------------------------------------------------------------------------

Exhibit A

Definition of “Cause”

For purposes of this letter, “cause” will mean the occurrence of any of the
following: 1) your conviction of, or plea of nolo contendere to, a felony
involving moral turpitude (including under Federal securities laws), resulting
in material harm to the Real; (2) your substantial and continuing failure after
written notice thereof to render services to the Real in accordance with the
terms or requirements of your employment for reasons other than illness or
incapacity; (3) your willful misconduct, gross negligence, fraud, embezzlement,
theft, misrepresentation or dishonesty involving the Real or any of its
subsidiaries, resulting in any case in material harm to the Real; or (4) your
violation of any confidentiality or non-competition agreements with the Real or
its subsidiaries, resulting in material harm to the Real.

COBRA Reimbursement

If you become entitled to Real-paid COBRA reimbursement and Real, in its sole
discretion, determines that it cannot provide the company-paid COBRA benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), Real will, in lieu thereof,
provide to you a lump sum cash payment equal to the aggregate COBRA premiums
that you would be required to pay to continue your group health coverage in
effect on the last date of employment with Real (which amount will be based on
the premium for the first month of COBRA coverage), which will be made
regardless of whether you elect COBRA continuation coverage.

Release and Section 409A

The receipt of any severance benefits pursuant to this letter will be subject to
your signing and not revoking a release of any and all claims, in a form
prescribed by Real (the “Release”) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If you do not execute
the Release on or prior to the date set forth in the Release for you to consider
it, you will forfeit any rights to severance benefits under this letter. No
severance benefits will be paid or provided until the Release becomes effective
and irrevocable. Upon the Release becoming effective, any payments delayed from
the date you terminate employment through the effective date of the Release will
be payable in a lump sum without interest on the first payroll date after the
Release becomes effective and irrevocable.



--------------------------------------------------------------------------------

It is the intent of this letter that all payment and benefits hereunder comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and any guidance promulgated
thereunder and any applicable state law requirements (“Section 409A”) so that
none of the payments and benefits to be provided under this letter will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or so comply. Each
payment and benefit payable under this letter is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. You and Real agree to work together in good faith to consider
amendments to this letter and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A.
Notwithstanding anything to the contrary in this letter, no severance pay or
benefits to be paid or provided to you, if any, pursuant to this letter that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together,
“Deferred Compensation”) or otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be paid or otherwise provided
until you have a “separation from service” within the meaning of Section 409A.
However, unless a later date is required by the next sentence, any severance
payments or benefits under this letter that would be considered Deferred
Compensation will be paid on, or, in the case of installments, will not commence
until, the sixtieth (60th) day following your separation from service and any
installment payments that would have been made to you during the sixty (60) day
period immediately following your separation from service but for this sentence
will be paid to you on the sixtieth (60th) day following your separation from
service and the remaining payments shall be made as provided in this letter.
Further, if at the time of your termination of employment, you are a “specified
employee” within the meaning of Section 409A, payment of such Deferred
Compensation will be delayed to the extent necessary to avoid the imposition of
the additional tax imposed under Section 409A, which generally means that you
will receive payment on the first payroll date that occurs on or after the date
that is six (6) months and one (1) day following your termination of employment,
or your death, if earlier.